Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2007
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget; NA
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/133 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2007 (2009/651/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Centre for Disease Prevention and Control for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Centre for Disease Prevention and Control for the financial year 2007, together with the Centres replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 851/2004 of the European Parliament and of the Council of 21 April 2004 establishing a European Centre for Disease Prevention and Control (4), and in particular Article 23 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A6-0170/2009), 1. Grants the Director of the European Centre for Disease Prevention and Control discharge in respect of the implementation of the Centres budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Director of the European Centre for Disease Prevention and Control, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 48. (2) OJ C 311, 5.12.2008, p. 122. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 142, 30.4.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Centre for Disease Prevention and Control for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Centre for Disease Prevention and Control for the financial year 2007, together with the Centres replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 851/2004 of the European Parliament and of the Council of 21 April 2004 establishing a European Centre for Disease Prevention and Control (4), and in particular Article 23 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A6-0170/2009), A. whereas the Court of Auditors (ECA) stated that it has obtained reasonable assurance that the annual accounts for the financial year 2007 are reliable, and the underlying transactions are legal and regular, B. whereas on 22 April 2008 Parliament granted the Director of the European Centre for Disease Prevention and Control discharge in respect of the implementation of the Centres budget for the financial year 2006 (6), and, inter alia, noted the ECAs observation, in its 2006 annual report, that nearly 45 % of the commitments entered into during the year were carried over, and that during the second half of 2006 numerous transfers were made, due mainly to imprecise estimates of staffing needs, without the Centres Management Board having been informed in due time, 1. Notes that the Centres budget increased from EUR 17 100 000 in 2006 to EUR 28 900 000 in 2007; 2. Considers the Centre to be an important institution for the strengthening and development of European disease surveillance and for the assessment and communication of current and emerging threats to human health posed by infectious diseases; 3. Notes with satisfaction that in 2007 the Centre was able to develop a considerable number of products and services on epidemiology, surveillance and prevention and control of communicable diseases, as well as publish a variety of scientific reports; 4. Notes that, in 2006, the carry-over rate was nearly 45 %, and that no major improvement was made in 2007, when it was close to 43 %, which shows the Centres difficulties in implementing its budget; 5. Notes, furthermore, the ECAs observation that the level of budget amendments revealed weaknesses in the monitoring of budget implementation; 6. Is concerned by the ECAs finding that this situation is at odds with the principles of annuality and specification; 7. Notes the ECAs observation that, although the Centres 2007 work programme was activity-based, budget amendments were not accompanied by an evaluation of their impact on the work programme and the achievement of objectives; 8. Is satisfied with the Centres reply that it has been updating its work programme in the event of budget amendments as from 2008; 9. Notes the ECAs criticism concerning the limited reliability of the spreadsheet based inventory; 10. Is satisfied that meanwhile the Centre implemented a new asset inventory system, which will be used for the closure of the 2008 accounts; 11. Is concerned by the ECAs observation that the Centre disbursed EUR 500 000 on renovation works on the buildings rented for its premises, and that, as in 2006, these works were decided upon by direct agreement between the Centre and the owner without specifying the nature of the works and the deadlines and payment conditions; notes that, according to the ECA, this practice did not comply with the financial regulation and was at odds with the principle of economy; 12. Calls on the Centre to align its practices with the financial regulation and the principle of economy as a matter of urgency, and to report on the follow-up to the ECAs observations in its report on budgetary and financial management 2008; 13. Notes the progress made in the implementation of the Centres recruitment plan, but underlines that further efforts have to be made to reach the full quota of employees; Follow-up to previous discharge exercises 14. Notes that, as in 2006, the ECA detected weaknesses as regards budget implementation, in particular a high level of appropriations carried over; 15. Calls on the Centre to follow up on the ECAs recommendations, in particular as regards budget implementation, and to report on the action taken and the results achieved in its forthcoming annual report 2008; 16. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (7). (1) OJ C 278, 31.10.2008, p. 48. (2) OJ C 311, 5.12.2008, p. 122. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 142, 30.4.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 88, 31.3.2009, p. 126. (7) See page 206 of this Official Journal.